Grice, Presiding Justice.
In this appeal from the denial of the writ of habeas corpus, the petitioner alleged that his confinement was illegal for stated reasons. The respondent denied the essential allegations of the petition. However, it appears that the appellant has been fully discharged from custody during the pendency of this appeal, and therefore the issue involved in the denial of the writ of habeas corpus is now moot. See Cook v. Lowry, 148 Ga. 516 (97 SE 440); Harris v. Chappell, 219 Ga. 522 (133 SE2d 855).
The motion to dismiss the appeal is meritorious.

Appeal dismissed.


All the Justices concur.